DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juslen (EP 2814300 A1)

With regards to claim 1. (Currently amended) Juslen disclose(s):
A switched-mode power supply (figs 2-5b), comprising: 
a first output stage and a second output stage (see multiple converters 240-1 to 240-n; fig 2); 
wherein the first output stage (240-1) comprises a first converter (see converter in fig 4) comprising a first switching element (S; fig 4) with either a first base terminal or a first gate terminal (see signal from “DRV” to S which involves a base/gate), and the second output stage comprises a second converter (240-2) comprising a second switching element (S; fig 4) with a second base terminal or a second gate terminal (see signal from “DRV” to S which involves a base/gate); 
wherein the first output stage comprises a first modulation unit and the second output stage comprises a second modulation unit (see multiple modulation units corresponding to both 240-1 and 240-2); 
wherein the first modulation unit is configured to modulate a frequency of the first output stage by providing a first modulation signal that (REF1; fig 12) is combined with a switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27]) to the first base terminal or the first gate terminal for driving the first switching element (see CTRL1 corresponding to 125-1 in [lines 23-24 in page 27]); 
wherein the second modulation unit is configured to modulate a frequency of the second output stage by providing a second modulation signal (REF2) that is combined with a switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27]) to the second base terminal or the second gate terminal for driving the second switching element (see CTRL2 corresponding to 125-2 in [lines 23-24 in page 27]); 
wherein the first modulation signal and the second modulation signal are configured to cause the first output stage to operate asynchronously to the second output stage (see signals a and b in fig 5a), wherein the second modulation signal is independent of the first modulation signal (see a independent of b in fig 5a; see independents 235-1 and 235-2); 
wherein a phase angle of the first modulation signal is different from a phase angle of the second modulation signal (lines 1-10 in page 26).  

With regards to claim 2. (Original) Juslen disclose(s):
The switched-mode power supply of claim 1, wherein the converter is a step-up converter, a step-down converter (line 5 in page 5) or a combination of step-up converter and step-down converter.  

With regards to claim 4. (Currently amended) Juslen disclose(s):
The switched-mode power supply of claim 1, wherein one modulated signal (REF1; fig 12) is provided per output stage and is combined with the switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27])  for driving the switching element of a corresponding output stage (see 235-i controlling S in fig 4).  

With regards to claim 5. (Original) Juslen disclose(s):
The switched-mode power supply of claim 1, wherein the converters are operated in a transition mode (see signals in a and b in fig 5a).  

With regards to claim 6. (Original) Juslen disclose(s):
The switched-mode power supply of claim 1, 
wherein the switched-mode power supply has two output stages (see multiple 240 in fig 2); 
wherein the modulation unit provides a first modulation signal (REF1; fig 12) that is combined with the switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27]) for driving the switching element of the converter of the first output stage (see 235-i controlling S in fig 4); and 
wherein the modulation unit or a further modulation unit provides a second modulation (REF2; fig 12)signal that is combined with the switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27])for driving the switching element of the converter of the second output stage (see 235-i controlling S in fig 4).  

With regards to claim 7. (Original) Juslen disclose(s):
The switched-mode power supply of claim 6, wherein the first modulation signal and the second modulation signal have a different phase angle (see a and b in fig 5a).  

With regards to claim 8. (Original) Juslen disclose(s):
The switched-mode power supply of claim 6, wherein the first modulation signal and the second modulation signal have the same frequency (see equal frequencies in a and b in fig 5a) or different frequencies.  

With regards to claim 12. (Currently amended) Juslen disclose(s):
A lighting unit (figs 2-5b), comprising: 
at least one switched-mode power supply (see multiple converters 240-1 to 240-n; figs 2-5b), comprising: 
a first output stage and a second output stage (see multiple converters 240-1 to 240-n; fig 2); 
wherein the first output stage (240-1) comprises a first converter (see converter in fig 4) comprising a first switching element (S; fig 4) with either a first base terminal or a first gate terminal (see signal from “DRV” to S which involves a base/gate), and the second output stage comprises a second converter (240-2) comprising a second switching element (S; fig 4) with a second base terminal or a second gate terminal (see signal from “DRV” to S which involves a base/gate); 
wherein the first output stage comprises a first modulation unit and the second output stage comprises a second modulation unit (see multiple modulation units corresponding to both 240-1 and 240-2); 
wherein the first modulation unit is configured to modulate a frequency of the first output stage by providing a first modulation signal that (REF1; fig 12) is combined with a switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27]) to the first base terminal or the first gate terminal for driving the first switching element (see CTRL1 corresponding to 125-1 in [lines 23-24 in page 27]); 
wherein the second modulation unit is configured to modulate a frequency of the second output stage by providing a second modulation signal (REF2) that is combined with a switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27]) to the second base terminal or the second gate terminal for driving the second switching element (see CTRL2 corresponding to 125-2 in [lines 23-24 in page 27]); 
wherein the first modulation signal and the second modulation signal are configured to cause the first output stage to operate asynchronously to the second output stage (see signals a and b in fig 5a), wherein the second modulation signal is independent of the first modulation signal (see a independent of b in fig 5a; see independents 235-1 and 235-2); 
wherein a phase angle of the first modulation signal is different from a phase angle of the second modulation signal (lines 1-10 in page 26).  

With regards to claim 13. (Previously presented) Juslen disclose(s):
The switched-mode power supply of claim 1, wherein combining the modulation signal with the switching signal comprises the modulation signal and the switching signal being on a common conductor (see CTRL1 being on a single conductor and based on REF1 and CTRLin; fig 12).  

With regards to claim 15. (Currently amended) Juslen disclose(s):
A switched-mode power supply (figs 2-5b), comprising: 
at least two output stages (see multiple converters 240-1 to 240-n; fig 2); 
at least two loads, each of the at least two loads driven by one of the at least two output stages ( see LED loads 170-1,170-2); 
wherein each output stage has a converter (fig 4); 
wherein a frequency of a first output stage of the at least two output stages is modulated by way of a modulation unit (see multiple modulation units corresponding to both 240-1 and 240-2) configured to provide a first modulation signal (REF1; fig 12) that is combined with a switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27]) for driving a first switching element (S in fig 4) of a first converter (fig 4; see 240-1) of the first output stage (240-1), 
wherein a frequency of a second output stage (240-2) of the at least two output stages is modulated by way of the modulation unit (see corresponding modulation portion for 240-2) configured to provide a second modulation signal (REF2; fig 12) that is combined with a switching signal (one signal of CTRLin is based on multiple 115 signals; fig 12; [ lines 14-24 in page 27]) for driving a second switching element (S in fig 4) of a second converter (fig 4; see 240-2) of the second output stage (240-2), 
wherein the second modulation signal (REF2; fig 12) is independent of the first modulation signal (REF1; fig 12), and 
wherein the modulation signal is configured to cause the at least one of the output stages to operate asynchronously to the other of the output stages (see signals a and b in fig 5a).  

With regards to claim 16. (Previously presented) Juslen disclose(s):
The switched-mode power supply of claim 15, 
wherein the at least two loads are resistive loads (see LED loads 170s in fig 1b).   


Allowable Subject Matter
Claim(s) 3, 9, 10,  and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, the prior art fails to teach or suggest the switched-mode power supply of claim 1 requiring:
wherein each of the converters has at least one inductor, in each case at least two inductors of at least two output stages being coupled to one another, in combination with the other limitations of the claim.
With regards to claim 9, the prior art fails to teach or suggest the switched-mode power supply of claim 1 requiring:
wherein the modulation signal is a triangular or a sawtooth-shaped signal, in combination with the other limitations of the claim.
With regards to claim 10, the prior art fails to teach or suggest the switched-mode power supply of claim 1 requiring:
wherein the modulation signal is generated by way of a signal generator and of a low- pass filter, in combination with the other limitations of the claim.
With regards to claim 11, the prior art fails to teach or suggest the switched-mode power supply of claim 1 requiring:
wherein the modulation signal has a frequency that lies in a range between 1/100th and 1/5th of the frequency of the converter, in combination with the other limitations of the claim.


Allowable Subject Matter
Claim(s) 14 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 14: the prior art fail to disclose a/an switched-mode power supply requiring:
wherein a difference between the first frequency and the second frequency is not equal to zero because the first and second frequencies of the first and second output stages are modulated by way of a modulation unit configured to provide a first modulation signal to the first converter that is combined with a switching signal for driving a first switching element of the first converter and a second modulation signal to the second converter that is combined with a switching signal for driving a second switching element of the second converter, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris US 20140070710 A1

    PNG
    media_image1.png
    407
    574
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844